Case 6:20-cv-01361-RRS-CBW Document 5 Filed 10/27/20 Page 1 of 3 PageID #: 45




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


DUNIESKY HERNANDEZ ALVEREZ                      CASE NO. 6:20-CV-01361 SEC P

VERSUS                                          JUDGE ROBERT R. SUMMERHAYS

CHAD WOLF, ET AL                                MAGISTRATE JUDGE WHITEHURST


                             MEMORANDUM ORDER

        Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (rec. doc. 1) filed by pro se Petitioner Duniesky Hernandez Alverez (Alverez).

Alverez included a request that he not be transferred out of the jurisdiction of the

ICE New Orleans Director during the pendency of this proceeding, which the Court

construes as a Motion for Temporary Restraining Order (“TRO”).

   I.      Temporary Restraining Order

        Rule 65 of the Federal Rules of Civil Procedure provides, in pertinent part, as

follows:

        (1) Issuing Without Notice. The court may issue a temporary restraining
        order without written or oral notice to the adverse party or its attorney
        only if:
        (A) specific facts in an affidavit or a verified complaint clearly show
        that immediate and irreparable injury, loss, or damage will result to the
        movant before the adverse party can be heard in opposition; and
        (B) the movant’s attorney certifies in writing any efforts made to give
        notice and the reasons why it should not be required.

Fed. R. Civ. P. 65
Case 6:20-cv-01361-RRS-CBW Document 5 Filed 10/27/20 Page 2 of 3 PageID #: 46




      Alverez does not allege that any immediate or irreparable injury, loss, or

damage would occur without the TRO.

      Alverez’s physical presence in this district is not required for the adjudication

of his Petition.   His transfer out of the Western District of Louisiana or the

jurisdiction of the ICE New Orleans Director would not destroy the Court’s

jurisdiction over his habeas claim. Jurisdiction attaches upon filing a habeas

petition, and it is not destroyed upon the subsequent transfer or custodial change of

the petitioner. See McClure v. Hopper, 577 F.2d 938, 939-40 (5th Cir. 1978), cert.

denied, 439 U.S. 1077 (1979).

      Additionally, § 2241 petitions regarding Zadvydas claims and the legality of

detention pending removal are regularly adjudicated on the briefs without the need

for in-person hearings and because Alverez is proceeding pro se, there is no issue

regarding his ability to meet with counsel.

      Moreover, claims regarding prison transfers are generally not cognizable

under § 2241. See Greenhill v. Menifee, 202 F. App’x 799, 800 (5th Cir. 2006)

(claim not cognizable under § 2241 because prisoners lack a constitutionally

protected interest in where they are incarcerated); Zapata v. United States, 264 F.

App'x 242, 243-44 (3d Cir. 2008) (district court lacked jurisdiction over a § 2241

petition that challenged a transfer). There is no protected liberty interest in being

housed in a particular facility. Armendariz-Mata v. Lappin, 157 F. App’x 767 (5th
                                          2
Case 6:20-cv-01361-RRS-CBW Document 5 Filed 10/27/20 Page 3 of 3 PageID #: 47




Cir. 2005) (citing Yates v. Stalder, 217 F.3d 332, 334 (5th Cir. 2000)). Because

Alverez does not allege that he faces any immediate and irreparable injury, loss or

damage, and because he provides no legal justification to enjoin ICE from moving

him to another facility, Petitioner’s Motion for TRO to prohibit his transfer out of

the jurisdiction of the ICE New Orleans Director is denied.

   II.     Conclusion

         Accordingly,

         IT IS ORDERED that Alverez’s Motion for Temporary Restraining Order

be DENIED.

         THUS DONE in Chambers on this 27th day of October, 2020.




                                                   Carol B. Whitehurst
                                              United States Magistrate Judge




                                         3
